DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 3-6, 8-11 are pending; claims 3 and 9-11 are withdrawn; claim 12 was canceled.

 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) are withdrawn due to amendment and remarks.

Information Disclosure Statement
The information disclosure statement filed has been considered by the examiner.
	
Prior Art Made of Record and Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Levy et al., US 2015/0303430 A1, teaches inorganic ceramic particles and D90/D10 for battery separators, see e.g. [0010]-[0038].

The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kitagawa US 2014/0322613 A1 and Kurita US 2017/0187031 A1 are cited for their teachings of D90/D10 ratios.
Kanzaki et al., US 2004/0020763 A1, teaches a polymerization product using acrylic rubbers such as 2-ethylhexyl acrylate -methacrylic acid -acrylonitrile -ethylene glycol dimethacrylate copolymer, butyl 
Kanzaki, US 6,881,517 B1, teaches a binder composition of the disclosure that is insoluble or only slightly soluble in a dispersion medium for the polymer exhibits a function of binder suitable for a battery electrode and also a binder polymer of table 1 having acrylate, acrylic acid, and acrylonitrile.

Claim Rejections - 35 USC § 112
Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the electrode layer" in line 4.  It is unclear, thus rendering the claim indefinite, if this limitation refers to a first electrode layer, a second electrode layer, or both a first electrode layer and a second electrode layer.  For the purposes of examination, the electrode layer is interpreted as referring to either of or both the first electrode layer or the second electrode layer.
Claims 3-6 and 8 are rejected due to dependency of rejected claim 1.

Claim Rejections - 35 USC § 103
Claims 1, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Akiike, US 2016/0013465 A1.
As to claim 1, Akiike teaches a positive electrode layer and a negative electrode layer which are aa first electrode layer and a second electrode layer facing the first electrode layer respectively, see [0249]-[0250]. Akiike further teaches a separator layer which is the claimed layer on a surface of the electrode layer wherein the layer is a separator, see e.g. [0250]. Akiike teaches at [0250], that the separator layer is disposed with the positive electrode and negative electrode such that the positive 
Akiike teaches the separator layer having porous membrane, see e.g. [0016], the layer comprising inorganic particles, see e.g. [0038]-[0039], and an organic acrylic-based binder, see e.g. [0051], [0052], [0058], [0068]-[0078], [0088]-[0090].
 Akiike teaches at example 1.2, [0236], a polymerization product formed over 4 hours of 2 parts of acrylonitrile (the claimed acrylonitrile) as a nitrile group-containing monomer, 93.8 parts of butyl acrylate (the claimed acrylate) as a methacrylic ester monomer, 2 parts of methacrylic acid (the claimed acrylic acid) as an ethylenically unsaturated acid monomer, 1 part of allyl glycidyl ether and 1.2 parts of N-methylolacrylamide as a crosslinkable monomers.
Akiike teaches the non-conductive particles including the inorganic particles, see [0010] [0038]-[0039], having a D90 of 1.0 µm to 3.0 µm, see [0013], and having a D10 of 0.2 µm to 0.4 µm, see [0011]; this teaches a range of D90/D10 of 2.5 to 15 (i.e. 1.0/0.4 to 3.0/0.2), which teaches a range that is broader than the claimed range of 7 to 13.  See MPEP 2144.05 regarding Obviousness of Ranges.	
As to claim 4, Akiike teaches at [0070] octyl methacrylate and isodecyl methacrylate which are C7 to C12 alkyl acrylates consisting of octyl acrylate and dodecyl acrylate.
As to claim 5, Akiike teaches organic acrylic-based binder has a crosslinking structure, see e.g. [0078], [0236], [0080].
As to claim 6, Akiike teaches a crosslinking agent being selected from the group consisting of epoxy, see [0080].
As to claim 8, Akiike teaches the inorganic particles are selected from the group consisting of BaTiO3, see [0039], MgO, magnesium oxide see [0039], SiO2, silicon oxide see [0039], Al2O3, alumina see [0039], TiO2, titanium oxide, see [0039].

Response to Arguments
Applicant’s arguments, filed 09/23/2020, have been considered but are moot because the arguments do not apply to the new references and new grounds of rejection presented in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip A Stuckey whose telephone number is (571)272-9875.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP A. STUCKEY/Examiner, Art Unit 1723